DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Natan et al. (US 7,225,082; “Natan”) in view of Fixler et al. (US 2015/0196200; “Fixler”).

Regarding claim 1, Natan discloses in figures 1-6 nanowire probe system comprising at least one probe population formed of a plurality of nanowires, the population of nanowires having a distinct imageable pattern associated therewith (col. 3, lines 16-38), the distinct imageable pattern associated with the population being formed on each of the plurality of nanowires of said population (col. 3, lines 16-38), and wherein the nanowires are comprised of a plurality of segments disposed adjacent each other along the longitudinal axis of the nanowire (see figure 1A), the plurality of segments being formed from different materials having an imageable contrast therebetween, the imageable contrast between the different segments forming the imageable pattern (col. 5, lines 20-65) and wherein the outer surface of each of the nanowires is functionalized with a plurality of functional groups (col. 9, line 40 through col. 10, line 26).
Natan discloses that the nanowires can be functionalized with multiple functional groups and that functional groups may comprise any combination organic groups, 
In the same field of endeavor, Fixler teaches that it is known to functionalize nanowires for imaging applications for the specific purpose of preventing agglomeration, which functional group are also combined with e.g. antibodies for specificity (¶¶ [0088], [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to functionalize Natan’s nanowire’s with functional groups that include Fixler’s functional groups for the purpose of preventing agglomeration both for in vivo applications and to make imaging easier and to stabilize the nanowires in solution (¶ [0088]).
Since Natan discloses multiple different functional groups per nanowire and Fixler teaches a functional group attached to each type of antibody, the limitation “plurality of functional groups to prevent agglomeration of the nanowires is met, without further modification necessary (note: Examiner is interpreting each PEG-antibody pair as a plurality of function groups to prevent agglomeration”), 
 
Regarding claim 2, Natan discloses at least two probe populations each formed of a plurality of nanowires, each population of nanowires having a distinct imageable pattern associated therewith, the distinct imageable pattern associated with the population being formed on each of the plurality of nanowires of said population (col. 3, lines 40-49, see e.g. figure 5).
  
Regarding claim 3, Natan discloses the plurality of nanowires in each population are formed of at least two sizes (see e.g. col. 8, lines 28-43; each particle is made of different segments and interfacial regions, note the claim does not specify what the sizes correspond to).  

Regarding claim 4, Natan discloses the outer surface of each of the nanowires is further functionalized with a second plurality of functional groups configured to concentrate a chemical species (col. 9, lines 44-64; “functionalization may occur on individual segments” as well as col. 10, lines 21-31, functionalization…may occur on certain segments” and “detectable tag…can be used for quantitation” which meets the interpretation of “concentrate a species” in the specification, ¶ [0058], see also col. 38, lines 15-38 which discloses bars of Au-capped Cu and Ni, with each element functionalized with a different plurality of groups).

Regarding claim 5, Natan discloses the second plurality of functional groups does not obscure the distinct imageable pattern of each nanowire (col. 12, lines 16-24, col. 21, lines 4-15, see figures 4A-4C).  

Regarding claim 6, Natan discloses an encapsulation layer is disposed on the outer surface of each of the nanowires (col. 38, lines 15-38), this encapsulation layer serving as a layer for further functionalization.

  
Regarding claim 7, Natal discloses the plurality of functional groups and the encapsulation layer do not obscure the distinct imageable pattern of each nanowire (col. 12, lines 22-41, col. 38, lines 15-38).  

Regarding claim 8, Natal discloses the outer surface of each of the nanowires is functionalized with molecular groups to collect content data of a desired chemical species (col. 25, lines 22-57, col. 26, lines 20-53).
  
Regarding claim 9, Natan discloses the imageable pattern is identifiable using a video imagery technique selected from the group consisting of computer vision and wavelet-based image processing (col. 22, lines 23-42).
  
Regarding claim 10, Natan discloses at least one of the plurality of segments comprises nanoscale structures to reflect desired color patterns (col. 11, line 63 through col. 12, line 15).

Regarding claim 25, Natan discloses the plurality of functional groups does not obscure the imageable pattern of each nanowire (col. 12, lines 16-24, col. 21, lines 4-15, see figures 4A-4C).  

Regarding claim 26, Natan discloses the encapsulation layer comprises a refractory oxide (col. 9, lines 54-65; e.g. ceramics and metal oxides).  

Regarding claim 27, Natan discloses the functional groups are selected from hydrophobic thiols and hydrophobic siloxanes (col. 27, lines 1-13; alkanethiols for SAMs).
  
Regarding claim 28, Natal discloses the plurality of segments are functionalized with different functional chemistries (col. 10, lines 17-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863